Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art fails to fairly teach or suggest the limitations of (as seen in Claim 1):

“provide a return-reporting application programming interface (API) at a hypertext transfer protocol (HTTP) address; 
receive, via the return-reporting API from the plurality of merchant data sources, historical refund transaction data representing a plurality of refund transactions from the payment network and the plurality of merchant data sources, the historical refund transaction data received in a plurality of different formats from the plurality of different merchants, the plurality of different formats corresponding to a plurality of merchant-specific refund data structures; 
convert the historical refund transaction data received in the plurality of different formats into harmonized refund transaction data of a shared format by parsing, from the historical refund transaction data for each of the plurality of refund transactions, a plurality of fields including a cardholder identifier, a transaction date, a transaction amount, and a merchant identifier; 
store the harmonized refund transaction data including the parsed data fields for each of the plurality of refund transactions in a respective harmonized refund data structure in a central database, wherein the central database is indexed using a primary account number associated with the cardholder identifier;
receive, via the payment network, current transaction data for a current payment transaction initiated at a merchant computing device associated with a merchant of the plurality of different merchants, the current transaction data including a current primary account number, a current transaction source identifier, and a current merchant category identifier;

determine a refund risk score based on comparing the current transaction data to the historical refund transactions associated with the current primary account number in the retrieved harmonized refund data structure, wherein the refund risk score represents a likelihood that the current payment transaction will result in a future refund transaction; 
determine, based upon rule data stored by the RT computing device, a score threshold for a refund alert notification; 
in response to the refund risk score exceeding the score threshold and prior to authorization of the current payment transaction via the payment network, cause display, on a terminal of the merchant computing device, of the refund alert notification and a decline option; and
in response to receiving a selection of the decline option, cancel the current transaction prior to authorization.”

Substantially similar limitations are present in all of the independent claims.

Barstad et al. (US Patent 9,652,732) (“Barstad”) - Barstad discloses his invention as to a point of return device that can be configured to gather information related to a return request and a returning customer. (See Barstad Col. 1, lines 40-43)  Upon providing the information to an authorization server, the server can identify historical transaction data of the returning customer from data stored in a repository and based on the historical transaction data and the return request, the authorization server determines a return authorization decision based on an item-level return policy, another decision based on customer-specific return privileges and optionally, another authorization decision based on registry-return privileges.  (See Barstad Col. 1, lines 43-52)  Upon processing the return request based on as selected return authorization decision, data representative of the processed return request is optionally stored in the repository to update the previously identified customer transaction data. (See Barstad Col. 1, lines 52-56)
Optionally, the historical transaction data includes the values of previous purchases and the values of previous returns by the returning customer. (See Barstad Col. 1, lines 56-59)  For example, a 
As another option, determining  one or more return authorization decisions is also based at least in part on the period of time between an item purchase and the corresponding return request, for example, a return may be approved if requested within a certain period of time. (See Barstad Col. 1, line 66-Col. 2, line 3)  Optionally, one or more return authorization decisions may be based on configurable return policy rules, enabling return authorization decision and selection processes to adapt to changing business conditions. (See Barstad Col. 2, lines 4-7)
Information provided to the sales and returns client device 102 is sent to the sales and returns processing server that includes one or more memory devices and computer processors to store and perform computer-based instructions for managing customer returns and implementing return policy rules and includes one or more software modules such as a categorizer 130 and an authorizer 132 (which may also be hardware or a combination of hardware and software). (See Barstad Col. 3, lines 31-48)  In some arrangements the module functionality may be in one module or distributed across three or more modules and optionally, functional aspects of the categorizer or authorizer are performed by the sales and returns client device, alone or in concert with the sales and returns processing server 104. (See Barstad Col. 3, lines 48-56)
A plurality of data sources provide information to enable the returns system to implement return policy rules, for example, the products data server stores and provides information related to products offered by a retailer including product identification, return policy information related to the product, product categorization and classification, pricing information, inventory levels, seasonal aspects, reported defect history, return history and the like. (See Barstad Col. 3, lines 57-65)  Product information is provided to the sales and returns processing server 104 to assist operations of the categorizer and the authorizer and is optionally provided to the sales and returns client device.  (See Barstad Col. 3, line 66-Col. 4, line 2)   Product information may be provided by the products data server in batch form or in real-time (e.g., a web service, etc.) or a combination of techniques.  (See Barstad Col. 4, lines 3-7)   
The customer transactions data server 108 stores and provides information related to previous customer purchases and returns and optionally is stored and provided by a plurality of servers, for 
Referring again to the example scenario, the customer provides transaction request 122b (i.e., a return request), information identifying the customer is provided and information related to the return request (e.g., time of return, attributes of items returned, availability of a receipt, employee handling the transaction, etc.) is gathered at the sales and returns client device 102. (See Barstad Col. 4, lines 53-61)  Item attributes include, but are not limited to, category (e.g., clothing, food, electronic, media, sporting equipment, home and garden, etc.), value (e.g., regular price, sale price, etc.), condition (e.g., defective, damaged, new or used, open or sealed package, etc.), method of purchase (e.g., cash, credit, in-store, online, etc.) and time of purchase. (See Barstad Col. 4, lines 61-67)
The sales and returns processing server retrieves purchase and return characteristics of a customer from the customer transactions data server using the customer identification information.  (See Barstad Col. 6, lines 45-49)  The customer purchase and return characteristics are based on item attributes (e.g., value, category, condition, time of purchase, method of purchase, etc.) and transaction attributes (e.g., time of return, availability of a receipt, employee handling the transaction, etc.) from previous purchase and return transactions. (See Barstad Col. 6, lines 49-54)

Harris et al. (US PG Pub. 2012/0271660) (“Harris”) – Harris discloses his invention as to a cloud service facilitator apparatuses, methods and systems (“CSF”) that transforms user purchase requests, refund request and product/service replacement requests via CSF components into transaction records, refunds and replacement products/services outputs.  (See Harris Abstract)
Embodiments of the CSF provide a new and effective channel for requesting refunds from merchants and these refunds may be processed immediately, making the refund process painless and instant. (See Harris paragraph 31) In an embodiment illustrating transaction and usage tracking in some embodiments of the CSF, as user may issue an instruction to purchase a product or service using a client device by opening his or her web browser and accessing a website hosted at the merchant server to initiate the purchase transaction.  (See Harris paragraph 33)
In some embodiments, the creation of a transaction record associated with a unique key at the CSF allows the CSF to track transactions and keep records such that the CSF can provide users and 
In reference to Figure 13, Harris discloses that the CSF may obtain purchase and/or usage information from the merchant and parse the obtained information to extract purchase and/or usage parameters. (See Harris paragraph 73 and Fig. 13)  Example parameters that may be extracted include, for example, user_ID, SKU, ad_ID, merchant_ID, channel source, record key and the like.  (See Harris paragraph 73) In one implementation, the extracted parameters may be stored in various databases and the CSF may query one or more databases and/or tables to look up advertisements, offers, product SKU or category data and track indications of purchase from the merchant and other merchants. (See Harris paragraph 73)  In an implementation, the CSF may aggregate purchase and usage data for various products/services from multiple channels. (See Harris paragraph 74)  
In another implementation of the CSF, real time consumer scores may be determined based on transaction information and/or consumer behavior. (See Harris paragraph 75, see also paragraph 45) For instance, using historical transaction data, the CSF may identify consumers who exhibit risky behavior such as repeated refund requests, or consumers who exhibit desired behavior such as high spend, and may quantitatively characterize such consumers by calculating risk scores. (See Harris paragraph 75)  In one implementation, the risk score may be a function of instances of risk factors such as refunds, instances of retention, product/service value, length of customer patronage and/or the like. (See Harris paragraph 75)  In other implementations, the risk scores may be used to determine probability of fraud risk.  

Hayes et al. (US PG Pub. 2019/0087805) (“Hayes”) – discloses systems and method for use in imposing chargeback probability scores on network transactions. (See Hayes Abstract) One exemplary method includes obtaining at least one transaction detail of a network transaction between a consumer and a merchant. (See Hayes Abstract) A computing device determines a chargeback probability score for the network transaction based, at least in part, on the at least one transaction detail.  (See Hayes Abstract) Chargeback data is transmitted to an entity associated with the network transaction where the 

Weber (US PG Pub. 2014/0250011) (“Weber”) – discloses that a server computer can provide a merchant or other entity with a payment card (or other payment device) detection service that can determine a level of fraud based on the account type being presented at the time of purchase. For example, a payment account number (PAN) can be used to perform a database lookup (e.g., a range lookup) to identify the payment account type, which can then be fed into a fraud detection system.  (See Weber Abstract) The level of fraud can then be used to determine an authorization result (e.g., accept, reject, or review).  (See Weber Abstract) A use of a merchant processor computer can allow a merchant to implement discounting, acceptance, and/or fraud rules based on the card type. (See Weber Abstract)

None of the prior art, either individually or in combination fairly teaches or suggests all of the elements noted as similar in all of the independent claims.

As to the 101, Applicant’s arguments dated 12/01/2021 assert that the claims recite a specific improvement to the technical field of predicting refund fraud and refers to paragraphs 0003-0005 of their specification for the proposition that conventional systems are unable to intervene when refund fraud is suspected until the time at which the refund or return request occurs, i.e., after the consumer has already had use of the fraudulently purchased goods. (See Applicant’s Arguments dated 12/01/2021, page 13)  Applicant further asserts that the elements of Claim 1 recite additional elements that implement a solution to the identified problem in the specification.  (Id at pages 13-14)  Applicant also argues that the claimed system enables a merchant to intervene after submission of a current/initial transaction to the payment processor, but before the transaction is authorized and the purchased goods are transferred to the consumer, in response to the RT computing device predicting future refund fraud within the constraints of that narrow time window. (Id at pages 14-15) 
Applicant’s Specification (as published) discloses the following:
“In an example embodiment, the RT computing device generates refund risk notifications in response to a payment card purchase transaction. A request for authorization of a payment card transaction is received by a payment network from a merchant. The RT computing device is in communication with the payment card 

“In some embodiments, the RT computing device is configured to respond in near real-time to the initiation of payment card transactions with an elevated refund risk. In other words, the RT computing device may interrupt transaction processing on payment network computing systems and/or merchant computing systems using a refund risk notification, to prevent the transaction from being completed.” (See Applicant Specification paragraph 24, as published)

In view of the claims as referenced above, as a whole, in ordered combination, the claims are found to amount to significantly more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AMBREEN A ALLADIN/Primary Examiner, Art Unit 3693 
December 13, 2021